internal_revenue_service number release date index number --------------------- ---------------------- ---------------------------------- ---------------------------------------- --------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no ------------- telephone number --------------------- refer reply to cc psi b6 plr-135520-11 date date ---------------------------------- ----------------------------------- legend legend taxpayer ------------------------------------------ parent --------------------------------------- company a ---------------------------------------------------- company b --------------------- state a state b state c city county county region grid project date date date date month month a b c d ------------- ------------------- -------- ------------ ------- ---------- ------------------ ------------------------------------------------------------------- -------------------- -------------- ---------------- ------- ------------------ --------------- ----------- --------- -------- -------- -------- plr-135520-11 e f g h i j k l m n o p q r s t u v w ---- ------------ -------- ---- --------- ---- ------------------------------------------------- ---- ---- ---- ---- ------ ---- ---- ---- ----- ----- ---- ---- dear ------------- this is in response to your request for rulings submitted by your authorized representative concerning the federal_income_tax consequences of the transaction described below the facts as represented by the taxpayer are as follows taxpayer is a state a limited_partnership that is a disregarded_entity the project company indirectly wholly-owned by parent parent is a ------- utility holding_company headquartered in city of state b that owns a megawatts of generating assets through regulated subsidiaries another b megawatts of generating assets in the united_states through its unregulated affiliates company a and another c megawatts of generating assets in region a ----------------------------------------------------------------------------------------- ----------------------------------------- parent files a consolidated federal_income_tax return the project company owns a d megawatt wind farm in county and county in state c called project the project was completed in date it used three different types of wind turbines phase 1a consists of e type f megawatt turbines for a total capacity of g megawatts phase 1b consists of h company b i megawatt turbines and has a capacity of j megawatts phase 1c is ----------------------- the project company plr-135520-11 received treasury cash grants on phase sec_1a and sec_1b parent claimed an investment_tax_credit on phase 1c the electricity from the project is mainly being sold on a merchant basis to grid the project company bids into the day-ahead and real-time markets to supply electricity it has a partial financial hedge with an unrelated third party through date that helps set a price floor on the electricity there are physical deliveries under the hedge but the electricity may be supplied from the project or purchased on a spot basis in the market the project is in an area of state c where there is strong wind but insufficient transmission capacity to bring all the electricity from the many wind farms in the area on a consistent basis to the population centers in different areas of state c like other wind farms in the area the project suffers periodic curtailments when it is unable to transmit its electricity due to transmission constraints the project operated in date at a gross capacity of l but net capacity supplied to the grid was only m due to curtailments the project company is planning to install a large storage device whose primary use will be to store electricity to work around transmission constraints and shift deliveries from off-peak hours when wind farms generate a majority of their electricity to peak hours in order to earn higher rates the storage device will also enable the project company to bid into the day-ahead ancillary services markets in grid the storage device will have n megawatts of capacity and the ability to store up to o megawatts of electricity for up to h minutes it is comprised of a series of cells of advanced lead batteries and is expected to sit on the low-voltage side of the project substation and to cost approximately p dollars a portion of the cost will be paid with a grant from the us department of energy under a grant program for electricity storage demonstration projects authorized by division a of the american_recovery_and_reinvestment_act_of_2009 the grant will be reported by company as taxable_income installation of the storage device is expected to start in month or month of date and be completed in date the storage device will enable the project company to bid to provide capacity to the grid specifically to increase or reduce output from the project within seconds of receiving notice also known as regulation up and regulation down services the electricity grid operates at a frequency of q cycles per second hz when the supply of electricity and the demand for it or load are in balance if the supply increases in relation to load then the frequency increases this causes air conditioners computers lights motors and other electrical equipment drawing power from the grid to run faster and overheat if the supply is short in relation to load then the equipment slows down to avoid problems resulting from imbalances in supply and demand the grid relies on electricity generators who have bid to provide regulation services to increase or reduce plr-135520-11 output from their power plants within seconds of receiving notice it is difficult for wind farms to achieve this because of their dependence on the wind by adding a storage device the wind farm puts itself in a position to be able to adjust to grid signals in the same way as other power plants by bidding into the regulation services market the project is offering to discharge electricity from the battery or to allow the grid to shed electricity to the battery the project will participate in hour intervals in the regulation market by following a signal to ramp up or down every four seconds as needed company estimates that r to s of electricity used to charge the battery annually will come from the grid as opposed to the project roughly the same percentage of project revenue is expected to derive from supplying ancillary services in addition to electricity at various times grid has considered requiring wind farms to de-rate the maximum output capacity as a means of forcing them to provide regulation capability in other words the wind farm would be required to reduce its output each hour as a form of self regulation for example if the projected output is t megawatts the wind farm might bid only u megawatts to leave room to be able to ramp up or down as needed the storage device will allow the project to provide regulation services without having to be de-rated depending on market prices and grid protocols the project may also qualify to bid other ancillary services the project has not decided whether it will do so these other ancillary services may include spinning reserves non-spinning reserves voltage support ramp control and black start spinning reserves occur where a generator agrees to keep additional capacity idling to the extent it is not dispatched by the grid so that the generator can ramp up to meet electricity shortages with v to w minutes non-spinning reserves occur where a generator does not keep a power plant running but is in a position to start delivering additional electricity within an hour in this case additional electricity would come from the battery voltage support would require delivery or absorption of vars or reactive power changes in voltage can cause equipment like air conditioners to draw additional current which leads to further voltage variation too much variation can lead to electricity outages on the grid the battery can be used to absorb or release reactive power as wind speeds fluctuate providing grid stability in areas with significant wind penetration ramp control may be called for if wind output fluctuates above schedule too quickly in some cases the wind turbines are required to adjust the pitch of wind turbine blades or curtail operations to conform more closely to scheduled power output if wind speeds increase quickly this can result in lost revenue a battery gives the wind farm the option of not pitching blades by storing power from fast ramp periods in the battery black-start capability is the idea that a project stands ready to supply electricity to the grid to help the grid restart after a blackout it can only be provided by power plants that have an outside electrical supply such as a diesel generator or large energy storage device plr-135520-11 rulings requested the taxpayer has requested the service to rule that i the storage device will be considered part of the qualified_property at a qualified_investment_credit_facility within the meaning of sec_48 and therefore an investment_credit may be claimed on its full cost and ii the investment_credit claimed on the storage device will be subject_to recapture pursuant to the recapture provisions described in sec_50 and b for property disposed of or that ceases to qualify for progress expenditures law and analysis sec_48 and ii of the code provide that in the case of any qualified_energy_property which is part of a qualified_investment_credit_facility such property shall be treated as energy_property and that the energy_percentage with respect to such property i sec_30 percent sec_48 provides that the term qualified_energy facility includes a wind facility described in sec_45 of the code so long as the facility is placed_in_service in or sec_1_48-9 of the regulations provides that in order to qualify as energy_property under sec_48 of the code property must be depreciable_property with an estimated_useful_life when placed_in_service of at least three years and constructed after certain dates sec_1_48-9 and of the regulations provide as follows e wind_energy property-- in general energy_property includes wind_energy_property wind_energy_property is equipment and parts related to the functioning of that equipment that performs a function described in paragraph e of this section in general wind_energy_property consists of a windmill wind-driven generator storage devices power conditioning equipment transfer equipment and parts related to the function of those items wind_energy_property does not include equipment that transmits or uses electricity derived from wind_energy in addition limitations apply similar to those set forth in paragraph d and of this section for example if equipment is used by both auxiliary equipment and wind_energy equipment such equipment is wind_energy_property only if its use of energy other than wind_energy does not exceed percent of its total energy input in an annual measuring period and only to the extent of its basis or cost allocable to its use of wind_energy during an annual measuring period plr-135520-11 eligible functions-- wind_energy_property is limited to equipment and parts related to the functioning of that equipment that- i uses wind_energy to heat or cool or provide hot water for use in a ii uses wind_energy to generate electricity but not mechanical forms of building or structure or energy sec_1_46-3 of the regulations provides in part that in the case of a partnership each partner shall take into account separately for his taxable_year with or within which the partnership taxable_year ends his share of the basis of partnership new sec_38 property and his share of the cost of partnership used section property placed_in_service by the partnership during such partnership taxable_year each partner shall be treated as the taxpayer with respect to his share of the basis of partnership new sec_38 property and his share of the cost of partnership used sec_38 property sec_50 of the code provides that if investment_credit_property is disposed of or otherwise ceases to be investment_credit_property with respect to the taxpayer before the close of the recapture_period then the tax under this chapter is increased by the recapture percentage multiplied by the credit taken for all earlier years as to the property sec_50 of the code provides that the recapture percentage begins pincite percent if the property is disposed of or ceases to be sec_38 property during the first full year after it is placed_in_service the percentage decreases by percentage points every succeeding full year no investment_credit is recaptured after the fifth full year sec_1_47-1 of the regulations generally provides in part that a recapture determination is required for the investment_credit attributable to the energy_percentage energy_credit if property is disposed of or ii otherwise ceases to be energy_property with respect to the taxpayer sec_1_47-6 of the regulations provides in part that if a partnership disposes of any partnership sec_38 property or if any partnership sec_38 property ceases to be sec_38 property in the hands of the partnership before the close of the estimated_useful_life which was taken into account in computing qualified_investment with respect to such property a recapture determination will be made with respect to each partner who is treated as a taxpayer with respect to such property each such recapture determination is made with respect to the share of the basis or cost of such property taken into account by such partner in computing his qualified_investment in the instant case the regulations clearly provide that wind_energy_property includes a storage device the device will be charged meaning electricity will be stored when the wind speed ramps up and discharged when it falls the main function of the storage device is to manage deliveries of wind electricity to the grid to an appropriate time the storing of electricity for use at a later time is a classic use of a plr-135520-11 battery and hence a storage device although the device will be used to store electricity to be used at another time the device does not constitute transmission equipment further the storage device will not be used by any property other than the wind farm and should therefore not constitute auxiliary equipment accordingly we conclude that i the storage device will be considered part of the qualified_property at a qualified_investment_credit_facility within the meaning of sec_48 and therefore an investment_credit may be claimed on its full cost and ii the investment_credit claimed on the storage device will be subject_to recapture pursuant to the recapture provisions described in sec_50 and b for property that is disposed of or that ceases to qualify for progress expenditures in accordance with the power_of_attorney on file with this office we are sending a copy of this letter to your authorized representatives a copy of this ruling must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling we express no opinion concerning any issue not directly addressed in this ruling this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides it may not be used or cited as precedent we are sending a copy of this letter_ruling to the industry director sincerely peter c friedman senior technician reviewer branch office of associate chief_counsel passthroughs special industries
